                 Case 3:19-cv-06199-BHS Document 9 Filed 07/07/20 Page 1 of 6



 1

 2

 3

 4

 5

 6
                            UNITED STATES DISTRICT COURT
 7                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 8
     JASON ALAN SMITH,                               CASE NO. C19-6199 BHS
 9
                             Plaintiff,              ORDER ADOPTING REPORT
10         v.                                        AND RECOMMENDATION
11   CITY OF BREMERTON,
12                           Defendant.

13

14         This matter comes before the Court on the Report and Recommendation (“R&R”)

15   of the Honorable David W. Christel, United States Magistrate Judge, Dkt. 7, and Plaintiff

16   Jason Alan Smith’s (“Smith”) objections to the R&R, Dkt. 8.

17         On December 12, 2019, Smith filed a motion for leave to proceed in forma

18   pauperis, a proposed complaint, and a motion to appoint counsel. Dkt. 1. On January 6,

19   2020, Judge Christel dismissed the complaint without prejudice, granted leave to amend,

20   and renoted Smith’s motion to proceed in forma pauperis. Dkt. 3. On February 6, 2020,

21   Smith responded. Dkt. 4. On February 21, 2020, Judge Christel ordered Smith to file an

22   amended complaint and renoted Smith’s application to proceed in forma pauperis. Dkt. 5.


     ORDER - 1
                 Case 3:19-cv-06199-BHS Document 9 Filed 07/07/20 Page 2 of 6



 1   On March 6, 2020, Smith filed a proposed amended complaint. Dkt. 6. On March 27,

 2   2020, Judge Christel issued the R&R recommending that the Court deny Smith’s

 3   application to proceed in forma pauperis and dismiss Smith’s claims without prejudice.

 4   Dkt. 7. On April 16, 2020, Smith filed objections. Dkt. 8.

 5          The district judge must determine de novo any part of the magistrate judge’s

 6   disposition that has been properly objected to. The district judge may accept, reject, or

 7   modify the recommended disposition; receive further evidence; or return the matter to the

 8   magistrate judge with instructions. Fed. R. Civ. P. 72(b)(3).

 9          Smith’s proposed amended complaint names four defendants—the City of

10   Bremerton (“City”), City Attorney Roger Lubovich (“Lubovich”), Mayor Greg Wheeler

11   (“Wheeler”), and Bremerton Police Chief Jim Burchett (“Burchett”). Dkt. 6. It describes

12   a series of events beginning with an incident where Smith was detained on November 23,

13   2018 by members of the Bremerton Police Department, Smith’s subsequent attempt to

14   report the incident, and two instances of damage to his vehicle (vandalism including

15   license plate tab defacement, as well as later removal of a brake caliper bolt) that he

16   suspects were caused by the police. Id. Following these events, Smith asked Wheeler for

17   assistance and filed five tort claims with the City Attorney’s office. Id.

18          In his objections, Smith first requests that the Court vacate the referral to Judge

19   Christel, arguing that referral to a magistrate judge is inappropriate because the referral is

20   on a dispositive matter. Dkt. 8 at 1. This objection is without merit, because Fed. R. Civ.

21   P. 72(b) permits referral of dispositive motions to a magistrate judge. The magistrate

22   judge then reviews the motion and provides a recommended disposition which the district


     ORDER - 2
                 Case 3:19-cv-06199-BHS Document 9 Filed 07/07/20 Page 3 of 6



 1   judge then reviews and accepts, rejects, or modifies after the parties are afforded time to

 2   file objections. Fed. R. Civ. P. 72(b)

 3          Second, Smith refers to video and audio evidence, which he argues is on file with

 4   the Clerk’s office along with a copy of a letter from the City Attorney’s office denying

 5   the five tort claims he filed. Id. at 4. 1 Smith argues Judge Christel should have considered

 6   this evidence and should consider that he can gather other evidence supporting his claims.

 7   Id. at 4–6. However, proof of Smith’s allegations is not relevant to the question of

 8   whether his proposed amended complaint states a claim against the named defendants. In

 9   considering whether a complaint states a claim, Judge Christel was required to, and did,

10   assume that the facts Smith pled are true. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

11          Third, Smith argues that he did not consent to have his case heard by a magistrate

12   judge, and it was thus inappropriate for Judge Christel to dismiss his first proposed

13   complaint. Dkt. 8 at 3 (citing Dkt. 3). However, when a party seeks to proceed in forma

14   pauperis, the Court must screen the complaint to determine whether it states a claim.

15   Lopez v. Smith, 203 F.3d 1122, 1126–27 (9th Cir. 2000) (en banc) (citing 28 U.S.C.

16   § 1915(e)). See also Calhoun v. Stahl, 254 F.3d 845, 845 (9th Cir. 2001) (28 U.S.C.

17   § 1915(e)(2)(B) is not limited to prisoners). Judge Christel’s initial screening order, Dkt.

18   3, issued on January 6, 2020, was non-dispositive—it determined Smith’s proposed

19   complaint did not state a claim, granted leave to amend, and renoted his petition to

20   proceed in forma pauperis. McKeever v. Block, 932 F.2d 795, 798 (9th Cir. 1991).

21
            1
              Smith appears to refer to filings in his other pending case, C19-5479-BHS, Dkt. 7,
22   Objections/Response to R&R, and Dkt. 8, Notice of Filing SD Media Card with Digitized Evidence.



     ORDER - 3
                 Case 3:19-cv-06199-BHS Document 9 Filed 07/07/20 Page 4 of 6



 1   Objections to a magistrate’s order in a non-dispositive matter must be made within 14

 2   days. Fed. R. Civ. P. 72(a). Even if Smith’s objection was timely, it is without merit as

 3   Judge Christel’s order concluding Smith had failed to state a claim against the named

 4   defendants was not “clearly erroneous” or “contrary to law” for the same reasons the

 5   instant proposed amended complaint fails to state a claim against the named defendants.

 6   Id.

 7          Fourth, Smith disputes Judge Christel’s characterization of the facts alleged in his

 8   proposed amended complaint. Dkt. 8 at 5–7. The problem, as Judge Christel explained, is

 9   that even liberally construed, the complaint does not plausibly allege facts showing how

10   the named defendants—the City, Lubovich, Wheeler, or Burchett—caused or personally

11   participated in causing constitutional injuries or violations of federal law. Dkt. 7 at 4.

12   Smith provides conclusory additional allegations in his objections, arguing that his suit is

13   for hiring “faulty agents and officers,” for “what must be a dismal lapse in training,” for

14   retaining the “faulty agents and officers,” for failing to protect Smith and supporting

15   retaliatory actions against him, and for not investigating his early complaints. Dkt. 8 at

16   12.

17          A local government may be held liable under 28 U.S.C. § 1983 “when

18   implementation of its official policies or established customs inflicts the constitutional

19   injury,” Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691–92 (1978), when an omission

20   such as a pervasive failure to train amounts to an official policy, Clouthier v. Cty. of

21   Contra Costa, 591 F.3d 1232, 1249 (9th Cir. 2012) overruled on other grounds by Castro

22   v. Cty. of LA, 833 F.3d 1060, 1070 (9th Cir. 2016), or when an official with final policy-


     ORDER - 4
                 Case 3:19-cv-06199-BHS Document 9 Filed 07/07/20 Page 5 of 6



 1   making authority “ratified a subordinate’s unconstitutional decision or the action and the

 2   basis for it,” Gilette v. Delmore, 979 F.2d 1342, 1346–47 (9th Cir. 1992). Judge Christel

 3   previously informed Smith that he should allege facts showing how the named defendants

 4   caused or personally participated in causing the harm alleged and what specific

 5   constitutional right that harm infringed. Dkt. 3 at 4 (citing Albright v. Oliver, 510 U.S.

 6   266, 271 (1994); Arnold v. IBM, 637 F.2d 1350, 1355 (9th Cir. 1981)). Smith’s proposed

 7   amended complaint does not describe the policies or customs he believes caused harm or

 8   how they are attributable to the City, does not identify the type of training he believes is

 9   lacking or how that lack of training amounts to an official policy, and does not explain

10   how the policies, customs, or actions he describes were created or caused by the City or

11   through the personal participation of Burchett, Lubovich, or Wheeler. Nor does it explain

12   how Lubovich or Wheeler’s alleged conduct violated a particular constitutional right.

13   Even liberally construing a complaint, the Court “may not supply essential elements of

14   the claim that were not initially pled.” Ivey v. Board of Regents of Univ. of Alaska, 673

15   F.2d 266, 268 (9th Cir. 1982). Therefore, Smith’s objections to the R&R’s

16   characterization of his allegations are without merit.

17          The Court having considered the R&R, Smith’s objections, and the remaining

18   record, does hereby find and order as follows:

19          (1)     The R&R is ADOPTED;

20          (2)     Smith’s application to proceed in forma pauperis, Dkt. 1, is DENIED and

21                  the case is DISMISSED without prejudice; and

22


     ORDER - 5
                 Case 3:19-cv-06199-BHS Document 9 Filed 07/07/20 Page 6 of 6



 1         (3)       The Clerk shall enter a JUDGMENT and close the case.

 2         Dated this 7th day of July, 2020.

 3

 4

 5
                                                    A
                                                    BENJAMIN H. SETTLE
                                                    United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 6
